Citation Nr: 0501883	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  01-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a heart disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to September 
1974 and had additional periods of active duty for training 
until 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2000 and November 2000 rating 
decisions of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  Heart disease was not present in service or manifested 
within one year of discharge, and is not shown to be related 
to service.

3.  Entitlement to service connection for hepatitis and a 
psychiatric disability, to include an anxiety disorder, was 
denied by the RO in a rating decision dated in June 1985 and 
the decision was not appealed.

4.  Evidence submitted since the June 1985 rating decision is 
not so significant that it must be considered in order to 
fairly decide whether the veteran was entitled to service 
connection for hepatitis or for an anxiety disorder.

CONCLUSIONS OF LAW

1.  Heart disease or other heart disability was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131 5107 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).

2.  The June 1985 rating decision was not appealed and is 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19,192 (1984); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

3.  New and material evidence has not been submitted to 
reopen the veteran's claims of entitlement to service 
connection for hepatitis or for an anxiety disorder, and the 
claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Additionally, VA must notify the veteran of what is necessary 
for his claim to be granted and must ask the veteran to 
submit all available evidence.

The Statements of the Case (SOCs) dated in January 2001 and 
October 2001 and the Supplemental Statements of the Case 
(SSOCs) dated in October 2001 and April 2002 advised the 
veteran of the laws and regulations pertaining to his claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for service 
connection for a heart disability was being denied because 
there was no medical evidence linking a disability to 
service.  The veteran was told that his claims seeking to 
reopen a claim for entitlement to service connection for 
hepatitis and for an anxiety disorder were being denied 
because he had not submitted new and material evidence to 
reopen those claims.  The SOCs and SSOCs made it clear to the 
veteran that in order to prevail on his claims, he needed to 
present evidence that his heart disease or disability is 
related to service or was manifested within one year of his 
discharge, or that he had submitted new and material evidence 
to reopen his claims for service connection for hepatitis and 
an anxiety disorder.  The RO sent letters dated in October 
2001 and January 2004 that told the veteran about the VCAA 
and informed him what evidence the RO would obtain and what 
he needed to do.  These letters asked the veteran to provide 
any evidence he had.  The RO obtained service medical 
records, and private treatment records.  The veteran has not 
indicated that there is any other evidence available.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a heart 
disability because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there is some evidence of current complaints of 
an abnormal heartbeat, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, and the lack of any 
record of treatment for this disability for several years 
after service, any opinion relating this disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  There 
is no indication that there is more information or medical 
evidence to be found with respect to the veteran's claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, substantially complete applications were 
received in February 2000 and August 2000.  Thereafter, the 
claims were denied in rating decisions dated in July 2000 and 
November 2000.  The RO sent letters related to the VCAA and 
the duty to assist to the appellant in October 2001 and 
January 2004.  These notifications were well after the July 
2000 and November 2000 rating decisions.  Only after those 
rating actions were promulgated did the AOJ provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Prior to the 
certification of the appeal to the Board, the RO did conduct 
a de novo review of the appellant's claim after the October 
2001 letter.  See, SSOC issued to the appellant in April 
2002.  In reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 (harmless 
error).  With respect to the question of development it must 
be stressed that accrued benefits cases must be adjudicated 
on the basis of the evidence of record (either actually or 
constructively) at the time of the veteran's death.  
38 U.S.C.A. § 5121.  Thus, no development at this time could 
possibly change the disposition of this case.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in October 2001 
and January 2004 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating the claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Certain 
specified chronic diseases such as arteriosclerosis, 
cardiovascular-renal disease, and all forms of valvular heart 
disease may be presumed to have been incurred in service if 
manifested to a degree of 10 per cent or more within one year 
of separation from service, the absence of any findings of 
such disease during service notwithstanding.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309 (2004)

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
diagnosis of heart disease or other heart disability.  The 
veteran completed a report of medical history in 1977 where 
he stated that he had suffered from "heart trouble" and 
palpitations but there is no indication that he was ever 
treated for this disability in service and no indication that 
any heart disease or disability was ever diagnosed in service 
or within one year after the veteran left service.  In fact, 
it is not even clear now exactly what disability the veteran 
suffers from with respect to his heart.  He does not appear 
to be receiving regular treatment for heart disease or 
disability.  None of the private medical evidence suggests a 
link between any current heart disease and the veteran's 
military service.

Based on the above, the Board finds that service connection 
is not warranted for the veteran's heart disability.  There 
is no indication of a link to service for a heart disability.  
None of the private medical records suggests any link to 
service.  There is no indication of any heart disability 
diagnosed or treated in service.  The only service indication 
is the veteran's own statement that he had heart trouble.  As 
noted above, the Board declines to obtain an etiology opinion 
related to the veteran's heart disability.  Since there is no 
medical evidence of an injury or disease suffered in service, 
any opinion offered by the examiner would be purely 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The Board acknowledges the 
veteran's belief that his heart disability is related to 
service, but as a layperson, the veteran is not competent to 
testify to a medical diagnosis or etiology.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, service 
connection is not warranted for this disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  The Board 
notes also that there is no evidence that the veteran's heart 
disability or heart disease was manifested to a degree of 10 
percent within one year of leaving service.  Therefore, the 
veteran's heart disability cannot be presumed to be service-
connected. 38 C.F.R. §§ 3.307, 3.309 (2004).

II.  New and material evidence

Entitlement to service connection for hepatitis and for a 
psychiatric disability, to include an anxiety disorder was 
initially denied by the RO in a rating decision dated in June 
1985.  The June 1985 decision was not appealed and is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19,192 (1984); currently 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  Service  connection 
for hepatitis and a psychiatric disability was denied because 
there was no evidence that these were linked to service.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108; 38 
C.F.R. § 3.156.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself of in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request for accrued 
benefits was filed in February 2000.  This date is prior to 
August 29, 2001 and, therefore, the amended version of the 
regulation does not apply.

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.

In June 1985, the RO denied service connection for hepatitis 
and for a psychiatric disability holding that the hepatitis 
was diagnosed outside an active duty period and preceded a 
period of active duty for training, as well as holding that 
the indications in service of a psychiatric disability 
represented a one-time episode that resolved without further 
treatment or residuals.  Evidence offered since the claim was 
denied in June 1985 consists of statements from the veteran, 
private treatment records, and statements from several 
friends of the veteran.  The Board finds the majority of this 
evidence to be new in that it has not previously been 
considered.  The evidence from Dr. Mimosa indicating that he 
diagnosed the veteran with hepatitis in 1976 is not new, in 
that it is duplicative of previous records considered in 
1985.  Similarly, any service medical records submitted by 
the veteran are duplicates of records previously considered.  
The other private treatment records and the statements from 
the veteran and his friends are new.  The Board, however, 
finds that the additional evidence is not material.  None of 
the evidence, including the private medical evidence, 
addresses the specific reason for the prior denials in June 
1985, which was that the hepatitis was not shown to have been 
related to service and that the veteran did not have a 
psychiatric disability that was related to the single episode 
in service.  The reposts of psychiatric evaluation conducted 
in 1991 and 1992 do not suggest any link to service.  
Similarly, there is no medical evidence suggesting that the 
veteran's hepatitis is linked to service.  The veteran and 
his friends have stated their belief that incidents in 
service caused the veteran's hepatitis or anxiety disorder, 
but as laypersons, the veteran and his friends are not 
competent to testify to medical diagnoses or etiology.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since none of 
the additional evidence addresses in a new and significant 
way the reason that the claim was previously denied in June 
1985, the Board finds that this evidence is not new and 
material, and the claim for service connection for hepatitis 
and for an anxiety disorder is not reopened.


ORDER

Entitlement to service connection for a heart disability is 
denied.

New and material evidence has not been submitted; the 
applications to reopen the claim of entitlement to service 
connection for hepatitis and for an anxiety disorder are 
denied.



REMAND

As indicated above, the Board notes that a significant change 
in the law occurred when, on November 9, 2000, the President 
signed into law the VCAA.  38 U.S.C.A. § 5100 et seq. (West 
2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform 
the veteran of what is necessary for his claim to be granted, 
what the RO will do, what he must do and he must be asked to 
provide all available evidence.

The Board finds that and additional examination for the 
veteran's low back disability is required.  It is not clear 
from the record exactly what the veteran's back disability 
is, and the record does not contain an etiology opinion with 
respect to the veteran's low back disability.  The Board 
finds that a new examination is necessary to determine the 
diagnosis and etiology of the veteran's low back disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim to be granted in this case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that corroborates his 
claim.  

2.  The RO should schedule the veteran 
for an examination in order to ascertain 
the diagnosis and etiology of the 
veteran's back disability.  All indicated 
tests should be conducted, and the 
examiner should review the claims folder.  
The examiner should specifically review 
the service medical records including the 
report of low back pain in August 1976and 
the report of back pain in May 1977.  The 
examiner should also review the veteran's 
medical history including the records 
related to his post-service work-related 
back injuries in November 1983 and 
November 1986.  If a current back 
disability is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's current back disability was 
initially manifested during service or 
otherwise related thereto.  The examiner 
should specifically address whether or 
not the veteran's current back disability 
is caused by the 1983 and 1986 injuries.  
A complete rationale for any opinion 
offered should be included.

3.  Following the above, the RO should 
readjudicate the veteran's claim, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


